DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are presented for examination in a non-provisional application filed on 06/24/2019.

Drawings
3.	The drawings were received on 06/24/2019 (in the filings).  These drawings are acceptable.

Examiner’s Remarks
4.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
5.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.

iii.	page / pages:			p. / pp.

References Cited
6.	(A)	Haber et al., United States Patent 4,435,766 (“Haber”).


Notice re prior art available under both pre-AIA  and AIA 
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
8.	Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Haber.
See “References Cited” section, above, for full citations of references.

claim 1, (A) Haber teaches/suggests the invention substantially as claimed, including:
“A computer-implemented method for providing exclusive access to a resource shared by a plurality of processes in a computer system, the computer-implemented method comprising the steps of:
	retrieving, by one or more computer processors, a process identifier for a first process attempting to access the resource, wherein the process identifier is uniquely assigned to each process of the plurality of processes requiring the resource in the computer system”
(Figs. 3 and 4, illustrating a process control block (PCB) and lock control block (LCB);
Col. 3, lines 30–53: system. A LOCK routine is used to request exclusive access to the resource. If a resource is available, that is, its lock count LCKCNT is zero, the ID of the process PID issuing the LOCK is stored in the LCB field RPID ... 
If the resource is not available, that is the lock count LCKCNT is not zero and the process ID PID in the LCB field RPID does not match that of the process issuing the LOCK, the process issuing the LOCK is removed from the ready list. The PCB of that process is chained onto a queue of PCBs which have issued LOCKs for the same resource and are waiting for the resource to become available. The field RLNK in the LCB points to the first PCB in the chain of waiting so processes or contains zero if no processes are waiting for this resource. This queue is ordered by the relative priorities of the waiting processes on the queue;

Fig. 6 and Col. 6, lines 48–52: If there are processes waiting to LOCK the resource, then a sequence of steps beginning with 170 is performed. The first step is to remove the first process in the wait queue. The wait queue is a priority ordered queue); and
	
“using, by one or more computer processors, at least, the process identifier for the first process and ... provide exclusive access to the resource, wherein the mutual exclusion object includes a lock position allowing exclusive access to the resource and a wait position for a next process to attain the lock position”
(see Figs. 3–5; Col. 3, lines 30–53; and Col. 6, lines 48–52, as applied above).



Haber however teaches in Column. 3, lines 30–53 (and shows in Figures 3 and 4) the use of lock control block (LCB) and process control blocks (PCBs) to manage the exclusive and serialization of access to a resource which may be shared by two or more processes (see Haber’s Technical Field Description)

Accordingly, Haber at least suggests or it would have been obvious to a person of ordinary skill in the art that Haber’s LCB and PCBs serve as a “a mutual exclusion object” for providing and managing the exclusive and serialization of access to resources in a multi-tasking (-process) system.


10.	Regarding claim 2 (dependent), Haber teaches/suggests:
“determining, by one or more computer processors, whether the lock position in the mutual exclusion object is occupied by a process identifier of a second process, wherein the second process is executing the resource;
	and responsive to determining that the lock position is occupied by the process identifier of the second process executing the resource, determining, by one or more computer processors, whether a process identifier for a third process is in the wait position in the mutual exclusion object”
(Col. 5, lines 55–67: If some process has LOCKed the 55 resource, the process ID field RPID will contain the PID of that process and the lock count field LCKCNT will contain some positive integer. Field 76 contains the address of the process control block which is first in a chain of such process control blocks, which process 60 may be waiting to lock on the resource. Process control blocks 52 are chained together as indicated by arrow 78. The chaining field is the link field 66 shown in FIG. 3. That is, the LCB entry for the LOCKed resource contains, in its link field RLNK a pointer to the next process control block in the chain. 


11.	Regarding claim 3, Haber teaches/suggests:
“responsive to determining that the process identifier for the third process is not in the wait position in the mutual exclusion object, moving, by one or more processors, the process identifier of the first process into the wait position of the mutual exclusion object”
(Col. 6, lines 20–27: process requesting the LOCK is removed from the ready list at step 92 and is inserted into the list of processes waiting for this resource at step 94. The link field RLNK in the LCB is used to point to the first process PCB in the list of waiting processes. If this field RLNK contains zero, no processes are waiting for this resource).

12.	Regarding claim 4, Haber teaches/suggests:
	“responsive to determining that the process identifier for the third process is in the wait position in the mutual exclusion object, determining, by one or more computer processors, whether the process identifier for the third process in the wait position in the mutual exclusion object has a higher priority than the process identifier of the first process attempting to access the resource, wherein the determining includes using an algorithm”
(Col. 6, lines 20–27, teaching inserting a process (PCB) into the list of processes waiting for this resource;
Col. 3, lines 30–53: teaching the chain of waiting processes (queue) is ordered by the relative priorities of the waiting processes on the queue;
the Examiner notes: a direct comparison of priority levels of waiting processes to determining their ordering is a basic algorithm).

13.	Regarding claim 5, Haber teaches/suggests:
“wherein using the algorithm to determine whether the process identifier for the third process in the wait position in the mutual exclusion object has a higher priority than the process identifier of the first process attempting to access the resource includes utilizing the process identifier for the first process attempting to access the resource, the process identifier for the second process in the lock position of the mutual exclusion object executing the resource, and the process identifier for the third process in the wait position of the mutual exclusion object”
(Fig. 5 and Col. 6, lines 12–23: if the lock count LCKCNT is not zero, meaning that the resource was already LOCKed, the process ID of the process seeking to LOCK is compared with the ID 72 in the lock control block to determine if this process is the same process at test 90. If it is the same process ID, then lock count LCKCNT is incremented by one at step 86 and control is returned as before via return 88. If the process IDs tested at step 90 do not match, then the process requesting the LOCK is removed from the ready list at step 92 and is inserted into the list of processes waiting for this resource at step 94;
Col. 3, lines 30–53: teaching the chain of waiting processes (queue) is ordered by the relative priorities of the waiting processes on the queue).

14.	Regarding claim 6, Haber teaches/suggests:
“wherein responsive to determining the process identifier of the third process in the wait position in the mutual exclusion object does not have the higher priority than the process identifier of the first process attempting to access the resource;
	and replacing, by one or more processors, the process identifier of the third process in the wait position of the mutual exclusion object with the process identifier of the first process attempting to access the resource”
(Col. 6, lines 20–27, teaching inserting a process (PCB) into the list of processes waiting for this resource;
Col. 3, lines 30–53: teaching the chain of waiting processes (queue) is ordered by the relative priorities of the waiting processes on the queue;
the Examiner notes: if the third process is first in a chain of process control blocks (having the highest priority amongst waiting processes) when the first process is attempting to access (LOCK) the resource, the first process will replace the third process in the chain of PCBs if it has a higher priority than the third process).

claim 7, Haber teaches/suggests:
“acquiring, by one or more computer processors, the lock position in the mutual exclusion object when the second process completes execution of the resource and moves the process identifier of the first process into the lock position of the mutual exclusion object;
	executing, by one or more computer processors, the resource by the first process in the lock position of the mutual exclusion object;
	completing, by one or more computer processors, execution of the resource by the first process in the lock position of the mutual exclusion object;
	and releasing, by one or more computer processors, the lock position of the mutual exclusion object”
(Fig. 6 and Col. 6, lines 30–62: a process seeks to release or UNLOCK a resource ... If there are processes waiting to LOCK the resource, then a sequence of steps beginning with 170 is performed. The first step is to remove the first process in the wait queue ... At step 174, the process removed from the wait queue is added to the ready queue. At 176, the system nucleus dispatches the highest priority ready process;
Col. 3, lines 1–3: Examples of resources as used in the instant application as I/O devices, control blocks, sequence of instructions;
Fig. 2 and Col. 5, lines 29–32: Also present in RAM 22 are resources schematically illustrated as resource 1 to resource N, (RES1 ... RESn) indicated generally at 54); and

	“moving, by one or more computer processors, the process identifier of the third process in the wait position of the mutual exclusion object into the lock position of the mutual exclusion object, wherein the releasing the lock position and the moving the process identifier of the third process into the lock position of the mutual exclusion object occurs atomically”
(Fig. 6, step 172 and Col. 6, lines 54–60: The lock is granted at sequence 172 which includes taking the process ID PID of the process just removed from the wait queue and placing it in the resource process ID RPID field. Lock count LCKCNT is set to one and the link field of the resource RLNK gets the process ID of the next process in the queue).


16.	Regarding claim 9, Haber teaches/suggests:
“releasing, by one or more computer processors, the wait position of the mutual exclusion object when by the first process leaves to execute another function;
	determining, by one or more computer processors, that the process identifier of the first process still has the higher priority than the third process in the wait position of the mutual exclusion object, wherein the second process is still executing the resource after the first process returns to re-attempt to access the resource; and
	replacing, by one or more processors, the process identifier of the third process in the wait position of the mutual exclusion object with the process identifier of the first process re-attempting to access the resource”

(Fig. 6 and Col. 6, lines 30–62: a process seeks to release or UNLOCK a resource ... If there are processes waiting to LOCK the resource, then a sequence of steps beginning with 170 is performed. The first step is to remove the first process in the wait queue ... At step 174, the process removed from the wait queue is added to the ready queue. At 176, the system nucleus dispatches the highest priority ready process;
Col. 6, lines 20–27, teaching inserting a process (PCB) into the list of processes waiting for this resource;
Col. 3, lines 30–53: teaching the chain of waiting processes (queue) is ordered by the relative priorities of the waiting processes on the queue;
Col. 7, lines 10–13: a multi-processing system and within each process several programs or routines may execute;
the Examiner notes: if the third process is first in a chain of process control blocks (having the highest priority amongst waiting processes) when the first process is attempting to access (LOCK) the resource, the first process will replace the third process in the chain of PCBs if it has a higher priority than the third process;
moreover, programs or routines of the same process (PID) may execute at different times, requiring process to release and “re-lock” a resource multiple times).


17.	Regarding claims 10–15, they are the corresponding computer program product claims reciting similar limitations of commensurate scope as the method of claims 1–6, respectively. Therefore, they are rejected on the same basis as claims 1–6 above.

	Additionally, for claim 14, reciting “to determine whether the process identifier for the first process attempting to access the resource has the higher priority than the process identifier of the third process in the wait position in the mutual exclusion object” see Fig. 5 and Col. 6, lines 12–23 and Col. 3, lines 30–53, as applied in rejecting claim 5 above.


18.	Regarding claims 16 and 17, they are the corresponding system claims reciting similar limitations of commensurate scope as the method of claims 1 and 3, respectively. Therefore, they are rejected on the same basis as claims 1 and 3 above, and further including the following:

	Haber teaches/suggests:
“one or more computer processors; one or more computer readable storage media; and program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors”
(Fig. 1 and Col. 4, lines 52–55: processor and random access memory).

19.	Regarding claim 18, Haber teaches/suggests:
“program instructions to determine whether a process identifier of a fourth process attempting to access the resource has a higher priority than the process identifier of the first process stored in the wait position includes using an algorithm to determine that the process identifier of the fourth process attempting to access the resource has a higher priority than the process identifier of the first process”
(Col. 6, lines 20–27, teaching inserting a process (PCB) into the list of processes waiting for this resource;
Col. 3, lines 30–53: teaching the chain of waiting processes (queue) is ordered by the relative priorities of the waiting processes on the queue;
the Examiner notes: a direct comparison of priority levels of waiting processes to determining their ordering is a basic algorithm).

	“program instructions to replace the process identifier of the first process in the wait position with the process identifier of the fourth process attempting to access the resource”
(Col. 6, lines 20–27, teaching inserting a process (PCB) into the list of processes waiting for this resource;
Col. 3, lines 30–53: teaching the chain of waiting processes (queue) is ordered by the relative priorities of the waiting processes on the queue;
the Examiner notes: if the third process is first in a chain of process control blocks (having the highest priority amongst waiting processes) when the first process is attempting to access (LOCK) the resource, the first process will replace the third process in the chain of PCBs if it has a higher priority than the third process).

20.	Regarding claim 19, Haber teaches/suggests:
“program instructions to determine that the process identifier of the first process in the wait position in the mutual exclusion object temporarily stops attempting to access the resource when the process identifier of the first process leaves the wait position of the mutual exclusion object;
	program instructions to determine that the first process is again requesting access to the resource;
	program instructions to determine whether the wait position is occupied by a process identifier of a fifth process;
	responsive to determining that the wait position is occupied by the process identifier of the fifth process, program instructions to determine whether the process identifier of the first process has the higher priority than a process identifier of a fifth process in the wait position of the mutual exclusion object;
	and responsive to determining that the process identifier of the first process has the higher priority than a process identifier of a fifth process in the wait position of the mutual exclusion object, program instructions to replace the process identifier of the fifth process in the wait position of the mutual exclusion object with the process identifier of the first process again requesting access to the resource”

(Fig. 6 and Col. 6, lines 30–62: a process seeks to release or UNLOCK a resource ... If there are processes waiting to LOCK the resource, then a sequence of steps beginning with 170 is performed. The first step is to remove the first process in the wait queue ... At step 174, the process removed from the wait queue is added to the ready queue. At 176, the system nucleus dispatches the highest priority ready process;
Col. 6, lines 20–27, teaching inserting a process (PCB) into the list of processes waiting for this resource;
Col. 3, lines 30–53: teaching the chain of waiting processes (queue) is ordered by the relative priorities of the waiting processes on the queue;
Col. 7, lines 10–13: a multi-processing system and within each process several programs or routines may execute;
the Examiner notes: if the fifth process is first in a chain of process control blocks (having the highest priority amongst waiting processes) when the first process is attempting to access (LOCK) the resource, the first process will replace the fifth process in the chain of PCBs if it has a higher priority than the third process;
moreover, programs or routines of the same process (PID) may execute at different times, requiring process to release and “re-lock” a resource multiple times).


Allowable Subject Matter
Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Krauss, US 2011/0126174 A1, teaching wait locking using a mutex object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
October 22, 2021